Exhibit 10.27 Second Amendment and Consent Agreement


SECOND AMENDMENT AND CONSENT AGREEMENT

 
This Second Amendment and Consent Agreement is made as of the 21st day of
January , 2011 (“Agreement”) among Attitude Drinks Inc., a Delaware corporation
(the “Company”), and the signators hereto who are “Subscribers” under certain
Subscription Agreements with the Company dated October 23, 2007, January 8,
2008, September 29, 2008, January 27, 2009, March 30, 2009, and July 15, 2010,
respectively (collectively “Subscription Agreements”).


WHEREAS, the Company is in need of additional funding for its business
operations; and


WHEREAS, the Company is contemplating an additional investment of an aggregate
of up to $400,000 Purchase Price (“New Financing”) in secured promissory notes
(“Notes”) and common stock purchase warrants (“Warrants”) of the Company; and


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:


1.           All capitalized terms herein shall have the meanings ascribed to
them in the Transaction Documents (as defined in the Subscription Agreements).


2.           The undersigned consent to the Company completing the New Financing
and to the amendment of the Security Agreement, and Guaranty to include the New
Financing as part of the Obligations and are secured by the Collateral pursuant
to the security interest granted pari passu among Subscribers and the investors
in the New Financing and in connection therewith authorize the Collateral Agent
to make such additional filings at the discretion of the Collateral Agent to
memorialize such agreement.


3.           Annexed hereto is the proposed Amended Schedule A to the Security
Agreement, Guaranty and Collateral Agent Agreement which includes the New
Financing.


4.           The undersigned Subscribers to the Subscription Agreements waive
the rights granted to them pursuant to Section 12(b), Right of First Refusal, of
the Subscription Agreements, only to the extent such rights relate to the New
Financing.


5.           The undersigned acknowledge that Events of Default have occurred in
notes currently issued and outstanding by the Company pursuant to the
Subscription Agreements, but waive the defaults, solely in connection with the
New Financing.


6.           All other terms of the Transaction Documents shall remain unamended
and in full force and effect.


7.           This Agreement constitutes the entire agreement among the parties,
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection herewith.  No changes, modifications, terminations or
waivers of any of the provisions hereof shall be binding unless in writing and
signed by all of the parties thereto.
 
 
1

--------------------------------------------------------------------------------

 
 
8.           Except as expressly modified pursuant to this Agreement, the terms
of each Note remains unchanged and in full force and effect.
 
9.           This Agreement may be executed in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  This Agreement may also
be executed by either party hereto by facsimile signature, which shall be deemed
to be an original signature of such party hereon.






[Signatures to Follow]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.
 
"COMPANY"
   
"THE COLLATERAL AGENT"
       
ATTITUDE DRINKS INC.
   
BARBARA R. MITTMAN
         
a Delaware corporation
                                           
By:
/s/Roy Warren                    
Its:
   CEO                                                                        
/s/Joseph Smith
   
/s/
       
SMIVEL, LLC
     
MONARCH CAPITAL FUND LTD.
       
By: Joseph Smith, Partner
                                                                         
 
                 /s/        
ALPHA CAPITAL ANSTALT
   
CMS CAPITAL
                                                                               
          /s/              
WHALEHAVEN CAPITAL FUND LIMITED
 
MOMONA CAPITAL LLC
                                                                               
/s/
    /s/        
CENTAURIAN FUND
     
NAOMI KLISSMAN
                                             
ESCROW AGENT
                                                                   
GRUSHKO & MITTMAN, P.C.
                                 


 
3 

--------------------------------------------------------------------------------

 